IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 73 EAL 2017
                                         :
                   Respondent            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
BILLAE R. LEWIS,                         :
                                         :
                   Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.